DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Period of Reply
In response to applicant's remarks regarding the last Office action, the following corrective action is taken.
The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 27 recites the limitation "the second conductive feature" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 21, and 22 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lin et al. (US 20100140779 A1; Lin).
Regarding claim 1, Lin discloses a packaged semiconductor device comprising: an integrated circuit die (Fig. 9, 752; ¶84); a molding material (Fig. 9,756; ¶84) disposed around the integrated circuit die; a first interconnect structure (Fig. 9, 760/762; ¶85) disposed adjacent to a first side (top) of the integrated circuit die, the integrated circuit die being below a bottom side of the first interconnect structure, a top side of the first interconnect structure being opposite the bottom side of the first interconnect structure, the first interconnect structure comprising a first conductive feature (Fig. 9, one of 760; ¶85) and a first insulating material layer (Fig. 9, 762; ¶85) over the first conductive feature; a second interconnect structure (Fig. 9, 744/747/749; ¶83) disposed adjacent to a second side (bottom) of the integrated circuit die opposite the first side, the second interconnect structure comprising a second conductive feature (Fig. 9, one of 749; ¶83) and a second insulating material layer (Fig. 9, 744; ¶83) over the second conductive feature;  a first connector (Fig. 9, 768; ¶86) extending through the first insulating material layer (Fig. 9, 762; ¶85) to the first conductive feature (Fig. 9, one of 760; ¶85), the first connector extending above the top side of the first interconnect structure, sidewalls (boundary between connector and other material or space) of the first connector being spaced apart from sidewalls of the first insulating material layer; and a second connector (Fig. 9, one of 748; ¶83) extending through the second insulating material layer to the second conductive feature (Fig. 9, one of 749; ¶83), sidewalls (boundary between connector and other material or space) of the second connector being spaced apart from sidewalls of the second insulating material layer.  
Regarding claim 21, Lin discloses a packaged semiconductor device comprising: an integrated circuit die (Fig. 9, 752; ¶84); a molding material (Fig. 9,756; ¶84)disposed around the integrated circuit die; a first interconnect structure (Fig. 9, 760/762; ¶85) disposed adjacent to a top side of the integrated circuit die, the first interconnect structure comprising a first conductive feature (Fig. 9, one of 760; ¶85)  and a first insulating material layer (Fig. 9, 762; ¶85) over the first conductive feature; a second interconnect structure (Fig. 9, 744/747/749; ¶83) disposed adjacent to a bottom side of the integrated circuit die opposite the top side, the second interconnect structure comprising a second conductive feature (Fig. 9, one of 749; ¶83), a third conductive feature (Fig. 9, one of 749; ¶83), and a second insulating material layer (Fig. 9, 744; ¶83)  over the second conductive feature and the third conductive feature (Fig. 9, one of 749; ¶83); a first connector (Fig. 9, 768; ¶86) extending through the first insulating material layer to the first conductive feature (Fig. 9, 760; ¶85), sidewalls (boundary between connector and other material or space)  of the first connector being spaced apart from sidewalls of the first insulating material layer, 
the first connector being on a first side of the first interconnect structure, the integrated circuit die being on a second side of the first interconnect structure, the first side being opposite the second side; a second connector (Fig. 9, one of 748; ¶83) extending through the second insulating material layer (Fig. 9, 744; ¶83) to the second conductive feature (Fig. 9, one of 749; ¶83), sidewalls (boundary between connector and other material or space) of the second connector being spaced apart (by 746) from sidewalls of the second insulating material layer (Fig. 9, 744; ¶83) ;

Regarding claim 22, Lin discloses packaged semiconductor device of claim 21, wherein an adhesive (Fig. 9, 758; ¶84) physically contacts a top surface of the integrated circuit die  (Fig. 9, 752; ¶84) and physically contacts a bottom surface of the first interconnect structure (Fig. 9, 760/762; ¶85).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20100140779 A1; Lin) in view of Iijima (US 20100052162 A1; II).
Regarding claim 4, Lin discloses the device of claim 1, but is silent on wherein the first connector comprises a plurality of metal layers.
II discloses a terminal connector (Fig. 5B, 210/212/240/260/262; ¶42-44 II) that comprises a plurality of metal layers.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a bump terminal comprising the layers of II for producing a reliable connector than a terminal without the plurality of layers.
 Regarding claim 5, Lin in view of II discloses the device of claim 4, wherein the plurality of metal layers comprises a first metal layer (Fig. 5B, 212 Ni; ¶42-44 II)
, a second metal layer (Fig. 5B, 240 Cu; ¶42-44 II), a third metal layer (Fig. 5B, 260 Cu; ¶42-44 II), and a fourth metal layer. (Fig. 5B, 262 SnAg plating; ¶42-44, 61 II)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a bump terminal comprising the layers of II for producing a reliable connector than a terminal without the plurality of layers.
 Regarding claim 6, Lin in view of II discloses the device of claim 5, wherein the first metal layer comprises a first width (Fig. 5B, 212 Ni; ¶42-44 II), wherein the second metal layer (Fig. 5B, 240 Cu; ¶42-44 II), the third metal layer (Fig. 5B, 260 Cu; ¶42-44 II), and the fourth metal layer (Fig. 5B, 262 SnAg plating; ¶42-44, 61 II) comprise a second width, and wherein the first width is greater than the second width.  
Applicant claims,” …layer comprises a …width” The claimed language reasonably allows for any width within the claimed layers to be chosen where the first width is greater than the claimed second width.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to form a bump terminal comprising the layers of II for producing a reliable connector than a terminal without the plurality of layers.
Regarding claim 32, Lin discloses the packaged semiconductor device of claim 1, wherein the first interconnect structure  (Fig. 9, 760/762; ¶85) has a first opening (exposing conductive feature 760) extending from the first conductive feature (Fig. 9, 760; ¶85)  to an upper surface of the first insulating material layer (Fig. 9, 762; ¶85) , the first connector (Fig. 9, 768; ¶86) extending through the first opening to the first 
Lin is silent on the shape of the first connector, where first connector has straight sidewalls the first connector having a second width measured between first outer straight sidewalls of the first connector bottom points of the first outer straight sidewalls of the first connector physically contacting the first conductive feature.
II discloses a connector (Fig. 5C, 210/212/270; ¶44) have a shape where the connector has a width between outer straight sidewalls (Fig. 5C, 210/212; ¶44) and bottom points of the first outer straight sidewalls of the first connector physically contacting a first conductive feature (Fig. 5C, 202; ¶24).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the under-bump technology, comprising outer straight sidewalls, of II for improving adhesiveness to a first conductor.
Regarding claim 33,
Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20100140779 A1; Lin) in view of Iijima (US 20100052162 A1; II and further in view of Tsai et al. (US 20120091576 A1; Tsai).
Regarding claim 7, Lin in view of II discloses the device of claim 5, but is silent on wherein the first metal layer comprises a thickness of 5 m to 50 m of Ni.
II discloses a first metal layer comprising Ni. (Fig. 5B, 212 Ni; ¶42-44 II)
The claim claims a metal layer comprising a thickness….of nickel. The word comprises does not exclude a layer thicker than 50 m having more elements than Ni.
 Tsai discloses connection bump having a first metal layer comprises a thickness of 5 m to 50 m of Ni.   (Fig. 2d, 16; ¶14 thickness greater than about .9 m)
While, Tsai does not expressly teaches the range of 5 m to 50 m some of its value ” thickness greater than about .9 m”  fall within the claim range of 5 m to 50 m, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “thickness greater than about .9 m”, as disclosed in prior art, to arrive at the recited limitation. 
Regarding claim 8, Lin in view of II discloses the device of claim 5, but is silent on wherein the second metal layer and the third metal layer each comprise a thickness of less than 10 m of Cu.  

Tsai discloses a second metal layer and the third metal layer each comprise a thickness of less than 10 m of Cu.  (Fig. 2d, 20 Cu/28 CuNiSn; ¶16/22 m)
Layer 20 is disclosed to be about 1 m - 10m. Layer 22 is disclosed to be about 1 m - 5m. Layer 24 is disclosed to be about 0.02.m - 5 m. During processing layer 22 is consumed to form layer 28 which is less than 10 m.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art have layers comprising copper less than 10 m thick for limiting size of the connector.
 Regarding claim 9, Lin in view of II discloses the device of claim 5, but is silent on wherein the fourth metal layer comprises a thickness of 3 m to 50 m of SnAg. 
II discloses a fourth layer comprising SnAg. (Fig. 5B, 262 SnAg plating; ¶42-44, 61 II)
Tsai discloses a fourth metal layer that comprises a thickness greater or smaller than 10 m – 25 m of SnAg. (Fig. 2d, 26a micro bump; ¶19/21)
While, Tsai does not expressly teach the range of 3 m to 50 m some of its values” 10 m – 25 m” fall within the claim range of 3 m to 50 m, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed m – 25 m”, as disclosed in prior art, to arrive at the recited limitation.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20100140779 A1; Lin) in view of Chuang et al. (US 20110186986 A1; Chuang).
Regarding claim 34, Lin discloses the packaged semiconductor device of claim 1, but is silent on  further comprising a third connector disposed on the first interconnect structure, wherein the third connector comprises a first portion having a first width, a second portion having a second width coupled to the first portion, wherein the second portion comprises an upper-most surface width equal to the second width and a lower-most surface width equal to the second width, wherein the second width is less than the first width, and a third portion having a third width coupled to the first portion, wherein the first interconnect structure further comprises a third conductive feature, wherein the third portion is coupled to the third conductive feature, wherein sidewalls of the third portion directly contact sidewalls of the first insulating material layer, and wherein the third width is less that the first width.
Chuang discloses a method of forming a contact structure where a connector (Fig. 1, 104; ¶16) disposed on an interconnect structure (Fig. 1, 120/118; ¶24), wherein the connector (Fig. 1, 104; ¶16) comprises a first portion (middle third of 104) having a first width, a second portion (top third pillar of 104) having a second width coupled to the first portion, wherein the second portion comprises an upper-most surface width equal to the second width and a lower-most surface width equal to the second width, wherein the second width is less than the first width, and a third portion (bottom third of 104 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the claimed third connector of Chuang for reducing process manufacturing steps and to save on material costs.
Claim 23-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20100140779 A1; Lin) in view of Chuang et al. (US 20110186986 A1; Chuang).
Regarding claim 23, Lin discloses the packaged semiconductor device of claim 21 further comprising a fourth connector (Fig. 9, 766; ¶86) disposed on the first interconnect structure  (Fig. 9, 760/762; ¶85), wherein the fourth connector comprises a first portion having a first width (Fig. 9, top hemisphere of 766; ¶86) , a second portion having a second width (Fig. 9, lowest portion of bottom hemisphere of 766; ¶86)  coupled to the first portion, but is silent on wherein the second portion comprises an upper-most surface width equal to the second width and a lower-most surface width equal to the second width, wherein the second width is less than the first width, and a third portion having a third width coupled to the first portion, wherein the third portion is coupled to a fourth conductive feature of the first interconnect structure, the fourth conductive feature being covered by the first insulating material layer, wherein sidewalls 
	Chuang discloses a contact structure where a connector (Fig. 1, 104; ¶16) is disposed on a first interconnect structure (Fig. 1,120/118; ¶24), wherein the connector comprises a first portion (middle third) having a first width (lateral diameter), a second portion (top pillar)having a second width coupled to the first portion, wherein the second portion comprises an upper-most surface width equal to the second width and a lower-most surface  width equal to the second width, wherein the second width is less than the first width, and a third portion (below the first portion) having a third width coupled to the first portion, wherein the third portion is coupled to a conductive feature (Fig. 1,118; ¶24) of the first interconnect structure (Fig. 1,120/118; ¶24), the conductive feature being covered by the first insulating material layer (Fig. 1,120; ¶24), wherein sidewalls of the third portion directly contact sidewalls of the first insulating material layer (Fig. 1,120; ¶24), and wherein the third width is less that the first width.
Chuang’s connector 104 may be broken up into thirds. The lower third (third portion) within an opening, the middle third (first portion) over the first third, and a top third (second portion) over the middle third.
 	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the connector structure of Chuang for reducing production steps of forming a connector.
Regarding claim 24, Lin in view of Chuang discloses the packaged semiconductor device of claim 23, wherein the third width of the third portion (Fig. 1, 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the monolithic connector structure of Chuang for reducing production steps and material costs of forming a connector.
	Regarding claim 25, Lin in view of Chuang discloses the packaged semiconductor device of claim 23, wherein a top width of the third portion (Fig. 1, below the first portion of 104; ¶16 Chuang) is greater than a bottom width of the third portion.
	Regarding claim 26, Lin in view of Chuang discloses the packaged semiconductor device of claim 23, but is silent on wherein a top width of the third portion is the same as a bottom width of the third portion.
However, changing the top width of the third portion to be the same as the bottom portion would not change the function of the connector in an unexpected way. Therefore, before the effective filing date of the invention such a modification would have involved a mere change in the size or dimensions of the component by one having ordinary skill in the art. A change in size or relative dimensions is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04
Claim 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20100140779 A1; Lin) in view of Iijima (US 20100052162 A1; II and further in view of Chuang et al. (US 20110186986 A1;Chuang).
Regarding claim 27, Lin discloses a packaged semiconductor device comprising: an integrated circuit die (Fig. 9, 752; ¶84); a molding material  (Fig. 9,756; ¶84)disposed around the integrated circuit die; a first interconnect structure (Fig. 9, 
Lin discloses the first connector (Fig. 9, 768; ¶86) is spaced apart from sidewalls of the first insulating material layer (Fig. 9, 762; ¶85) but is silent on first outer straight sidewalls of the first connector being spaced apart from sidewalls of the first insulating material layer, the first connector having a third width measured between the first outer 
II discloses a connector (Fig. 5C, 210/212/270; ¶44) have a shape where the connector has a width between outer straight sidewalls (Fig. 5C, 210/212; ¶44) and bottom points of the first outer straight sidewalls of the first connector physically contacting a first conductive feature (Fig. 5C, 202; ¶24).
Chuang discloses a first connector (Fig. 1, 104; ¶16) having a third width (below top surface of 120; ¶24) measured between the first outer straight sidewalls of the first connector,  the third width of the first connector being less than a first width (middle portion of 104) of the first opening,  and a second connector extending through the second insulating material layer to the second conductive feature, sidewalls of the second connector being spaced apart from sidewalls of the second insulating material layer.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the under-bump technology, comprising outer straight sidewalls, of II for improving adhesiveness to a first conductor. For using the shape of Chuang to reduce processing steps. 
Regarding claim 28, Lin in view of II and Chuang discloses the packaged semiconductor device of claim 27, wherein the first connector comprises a first metal layer (Fig. 5B, 240 Cu; ¶42-44 II) , a second metal layer  (Fig. 5B, 260 Cu; ¶42-44 II) , and a third metal layer (Fig. 5B, 262 Sn; ¶39 II).

Regarding claim 29, Lin in view of II and Chuang discloses the packaged semiconductor device of claim 28, wherein the first connector comprises a seed layer (Fig. 9, 410; ¶34 Chuang) under the first metal layer (Fig. 9, 208; ¶34 Chuang), wherein the seed layer comprises a first layer comprising Ti and a second layer comprising Cu disposed over the first layer.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a seed layer for aiding the formation of a thicker layer during subsequent processing steps.
 Regarding claim 30, Lin in view of II and Chuang discloses the packaged semiconductor device of claim 28, wherein the first metal layer (Fig. 4B, 240 Cu; ¶38 II)
and the second metal layer (Fig. 4B, 260 Cu; ¶38 II) each comprise a thickness of less than 10 mm of Cu.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the first and second metal layers of II for reducing bump cracks in the formation of a connector. 
Regarding claim 31, Lin in view of II and Chuang discloses the packaged semiconductor device of claim 30, wherein the third metal layer (Fig. 5B, 262 Sn; ¶39 II) comprises a thickness of 3 mm to 50 mm of a lead-free solder.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816